Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of E.S.E., a Child                     Appeal from the 307th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 2015-
No. 06-18-00001-CV                                     1240-DR). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
                                                       Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jorgen Astrand, pay all costs of this appeal.




                                                       RENDERED JUNE 20, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk